Citation Nr: 0842648	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-35 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
joint pain, to include neck pain.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include an anxiety disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral otitis externa (claimed as bilateral ear 
condition).

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
sleep apnea (claimed as sleep problems).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from December 2004 and July 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In support of his claims, the veteran testified at a Travel 
Board hearing before the undersigned acting Veterans Law 
Judge (VLJ) of the Board in March 2008.  A transcript of this 
hearing is of record.

The claims of entitlement to service connection for PTSD and 
joint pain and petitions to reopen his claims for new and 
material evidence for bilateral otitis media externa and 
sleep apnea are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2003, the RO denied his claim for service 
connection for joint pain, to include neck pain.  In a 
December 2004 decision, the RO denied the veteran's claim for 
service connection for bilateral hearing loss.  The RO 
notified him of those decisions but he did not appeal and 
they became final.

2.  The evidence received since the December 2004 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the veteran's bilateral hearing loss claim.

3.  Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss had its onset in service.

4.  Tinnitus had its onset in service. 

5.  The evidence received since the August 2003 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the veteran's joint pain claim.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted to reopen 
the claim for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  Resolving all reasonable doubt in his favor, the 
veteran's bilateral hearing loss was incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2008).

4.  Resolving all reasonable doubt in his favor, the 
veteran's tinnitus was incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

5.  The August 2003 rating decision that denied service 
connection for joint pain is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

6.  New and material evidence has been submitted to reopen 
the claim for joint pain.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's bilateral 
hearing loss claim and grants service connection for the 
disability; grants service connection for tinnitus; and 
reopens his joint pain claim and remands it for further 
development.  As such, no discussion of VA's duty to notify 
or assist is necessary.

Governing Statutes and Regulations for New and Material 
Evidence 

When the Board or the RO has previously denied a claim, and 
the decision was not appealed, the claim may not thereafter 
be reopened unless and until new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1103 (2007).

The VCAA stipulates that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when the claimant presents or secures new 
and material evidence, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).  The implementing 
regulations modify the definition of new and material 
evidence and provide for assistance to a claimant in 
reopening a claim.  38 C.F.R. §§ 3.156(a), 3.159(c).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  The veteran filed his petition to 
reopen after this date, in May 2005, so the Board will apply 
these revised provisions, including the new definition of 
what constitutes new and material evidence. 

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is also material.  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).

II.  Whether New and Material Evidence has been Received to 
Reopen the Claim for Service Connection for Bilateral Hearing 
Loss

The veteran believes he has bilateral hearing loss 
attributable to his military service.  But the Board must 
first determine whether new and material evidence has been 
submitted to reopen this claim since the RO previously 
considered and denied this claim in December 2004 and he did 
not timely appeal that earlier decision.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The relevant evidence on file at the time of the RO's 
December 2004 decision consisted of the veteran's service 
medical records, treatment records from VAMC Memphis from 
November 1993 to December 2004, treatment records from VAMC 
Jackson from November 2001 to November 2004, a joints 
examination in June 2003 and lay statements from the veteran.  
The RO denied the claim because there was no evidence of a 
bilateral hearing loss disorder diagnosed during service nor 
did this condition manifest within a year of service.  The 
veteran did not appeal that December 2004 rating decision.  
As such, it is final and binding on him based on the evidence 
then of record and not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.  

In May 2005 the veteran filed a petition to reopen this 
claim, contending that his bilateral hearing loss is due to 
noise exposure in service.

The report of a July 2007 VA examination indicates the 
veteran has a current diagnosis of mild bilateral 
sensorineural hearing loss.  Indeed, the veteran had a 
puretone threshold average of 38 dB in the right ear and 35 
dB in the left ear.  His speech discrimination was 72 percent 
bilaterally.  This level of hearing loss satisfies the 
requirements pursuant to 38 C.F.R. § 3.385.

This evidence is both new and material because it addresses 
the essential basis of the RO's prior December 2004 denial - 
namely, the issue of whether the veteran has a chronic, 
permanent disability involving bilateral hearing loss.  His 
service connection claim for bilateral hearing loss is 
therefore reopened.  38 C.F.R. § 3.156(a); see also Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996).

Whether the Veteran is Entitled to Service Connection for 
Bilateral Hearing Loss and Tinnitus

The veteran contends that his bilateral hearing loss is a 
result of acoustic trauma during his military service.  More 
specifically, he claims that he had noise exposure due to his 
military occupational specialty (MOS) as a fire fighter in 
the engine room and as part of the salvage and crash team for 
the flight deck.

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity. For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 HZ are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, including organic diseases of 
the nervous system such as hearing loss, will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records make no reference to 
any complaints, treatment or diagnosis of a bilateral hearing 
loss condition during service.  In this regard, audiometric 
evaluations in May 1989, June 1990 and August 1991 were 
normal and did not include a complaint of or diagnosis for 
any chronic disease or traumatic injury to either ear, to 
include hearing loss.   Indeed, the veteran's separation 
examination in September 1992 indicates that his hearing was 
normal.  Moreover, on his Report of Medical History 
associated with his separation examination, he checked the 
box "No" for any problems with hearing loss.  

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id.

With respect to VA treatment records, a November 2001 
audiology note shows the veteran complained of bilateral 
hearing problems and tinnitus.  Although the audiometric 
scores are unavailable, the examiner assessed that his 
hearing was within normal limits and that he had excellent 
speech discrimination scores bilaterally.  This examiner also 
diagnosed tinnitus.

Treatment records from VAMC Memphis from May 2002 through 
November 2004 are absent treatment for or a diagnosis of 
residuals of any chronic disease or traumatic injury of 
either ear.

VA furnished an examination in May 2007 to determine whether 
his complaints of bilateral otalgia, difficulty hearing, and 
tinnitus are attributable to service.  During the 
examination, he continued to claim that the cause of his 
hearing loss was due to excessive noise exposure from the 
flight deck.  Objective findings indicated his auricles and 
auditory canals were within normal limits but there was 
tenderness with manipulation.  An audiogram revealed Type A 
typmpanograms bilaterally and a mild sensorineural hearing 
loss bilaterally with fair speech scores.  Based on his 
examination and the audiology results below, this physician 
opined that his mild sensorineural hearing loss is as likely 
as not related to his military experience.

The veteran also had a VA audiology examination in May 2007 
to determine whether his bilateral hearing loss and tinnitus 
are attributable to his military service - and, in 
particular, to the type acoustic trauma he has alleged.  He 
continued to claim that the cause of his hearing loss was due 
to excessive noise exposure from the engine room and the 
flight deck.  After service, he worked as a security guard 
for a casino.  He also complained of bilateral tinnitus since 
service.  The audiometric testing revealed pure tone 
thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
35
30
LEFT
35
40
40
35
25

Speech audiometry revealed speech recognition ability of 72 
percent bilaterally.  

The results of the May 2005 VA audiological evaluation 
confirm the veteran has sufficient bilateral hearing loss to 
be considered an actual disability by VA standards.  
See 38 C.F.R. § 3.385.  The determinative issue, then, is 
whether this condition has been attributed by competent 
evidence to his military service - and, in particular, to 
acoustic trauma from excessive noise exposure.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").

The May 2005 audiologist diagnosed mild bilateral 
sensorineural hearing loss.  In reviewing his medical record, 
the audiologist noted that he had normal hearing at his 
separation examination and in November 2001.  Thus, despite 
his complaints of significant exposure to engine room and 
flight deck noise during service with the benefit of hearing 
protection, the examiner opined it is not as likely that the 
hearing loss is the result of acoustic trauma during service 
but instead to his civilian work.  

VA furnished an opinion in July 2007 to reconcile the two 
conflicting VA opinions provided in May 2007.  After 
reviewing the claims file and medical records, the same VA 
audiologist opined that it is not likely that his hearing 
loss is the result of noise exposure in the military.  This 
examiner explained that there was no evidence to support the 
conclusion that his hearing loss was caused by service.  This 
examiner explained that he had normal hearing at separation 
in September 1992 as well as normal hearing in November 2001, 
9 years after leaving the service.  Indeed, since he did not 
exhibit mild sensorineural hearing loss until 14 years after 
service, there is no evidence to prove this claim one way or 
the other.

In deciding claims, the Board has the responsibility to weigh 
the evidence (both favorable and unfavorable) and to decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Board is also mindful that it 
cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on the 
statements of a veteran renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

The record reflects there is one favorable VA opinion and 
essentially one unfavorable opinion by a VA audiologist.  The 
May 2005 VA examiner indicated there was a positive nexus 
linking his bilateral hearing loss to service.  In May and 
July 2007, the same VA audiologist opined that it is not 
likely that his hearing loss is the result of noise exposure 
in the military.  Based on the foregoing, the medical 
evidence concerning the determinative issue of whether the 
veteran's bilateral hearing loss is related to noise exposure 
coincident with his military service is in relative 
equipoise, i.e., about evenly balanced for and against his 
claim.  In this regard, the evidence shows that this current 
hearing loss disability is at least as likely as not due to 
both in-service and post-service noise exposure.

In these situations, the veteran is given the benefit of the 
doubt.  Consequently, resolving all reasonable doubt in the 
veteran's favor concerning the origin of his bilateral 
hearing loss, the Board finds that the evidence supports 
granting service connection for this condition.  See Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue).

With respect to his claim of service connection for tinnitus, 
at his May and July 2007 VA examinations, the veteran 
reported complaints of recurrent tinnitus in both ears.  
Based on the record, both the VA examiner and the audiologist 
indicated that it was at least as likely as not that his 
tinnitus is related to his noise exposure in the service as 
he reported noticing the tinnitus since 1991.  In short, both 
physicians related his tinnitus to noise exposure in service.  
Given the link between both the bilateral hearing 
loss/tinnitus and service.  Hence, service connection for 
tinnitus and bilateral hearing loss is warranted.  38 C.F.R. 
§ 3.310; See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Whether New and Material Evidence has been Received to Reopen 
the Claim for Service Connection for Joint Pain to Include 
Neck Pain

The veteran believes he has joint pain attributable to his 
military service.  But the Board must first determine whether 
new and material evidence has been submitted to reopen this 
claim since the RO previously considered and denied this 
claim in August 2003 and he did not timely appeal that 
earlier decision.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).

The relevant evidence on file at the time of the RO's August 
2003 decision consisted of the veteran's service medical 
records, treatment records from VAMC Memphis from November 
1993 to August 2003, treatment records from VAMC Jackson from 
November 2001 to August 2003, a joints examination in June 
2003 and lay statements from the veteran.  The RO denied the 
claim, based on the evidence then of record, as this disorder 
is determined to result from a known clinical diagnosis of 
myofascial pain syndrome, obesity and sleep apnea.  Since the 
veteran did not appeal, that August 2003 rating decision is 
final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.  

VA is required to review for newness and materiality only the 
evidence received since the last final disallowance of a 
claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  The newly presented evidence need 
not be probative of all the elements required to award the 
claim, but it must be probative as to each element that was a 
specified basis for the last disallowance.  Id., at 284.

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claim is 
the evidence that has been added to the record since the 
final August 2003 rating decision.  Since that decision, the 
veteran has submitted treatment records from VAMC Memphis 
from August 2003 to July 2007, treatment records from VAMC 
Jackson from August 2003 to November 2004, testimony 
presented at an RO hearing in February 2006 as well as a 
Travel Board hearing in March 2008, a PTSD questionnaire, his 
service personnel file and VA examinations in April 2006, May 
2007 and July 2007.

In particular, the report of the VA examination in April 2006 
shows the veteran's joint pain is a result of polyarthralgia 
and (possible fibromyalgia syndrome).  This examiner noted 
symptoms consistent with fibromyalgia - largely diffuse 
tenderness. 

This additional evidence is both new and material because it 
addresses the essential basis of the RO's prior August 2003 
denial - namely, the issue of whether the veteran has the 
required diagnosis of fibromyalgia.  This additional evidence 
confirms he likely now does.  The claim for service 
connection for joint pain is therefore reopened.  38 C.F.R. 
§ 3.156(a).  


ORDER

The petition to reopen his claim of service connection for 
bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

The petition to reopen his claim of service connection for 
joint pain to include neck pain is granted.


REMAND

With respect to his petitions to reopen his claims for sleep 
apnea and bilateral otitis media externa, the Board notes 
that in notice letters in May 2005 and February 2007, the RO 
correctly provided the veteran with notice of the definitions 
for new and material evidence pursuant to 38 C.F.R. § 3.156.  
While the August 2006 SSOC used the correct definitions for 
new and material evidence, the August 2007 SSOC notified the 
veteran of the definition in effect prior to the August 29, 
2001.  In addition to providing the veteran with the wrong 
definition of "new evidence," the August 2007 SSOC informed 
the veteran that the evidence that he had submitted satisfied 
the "new" requirement concerning both claims.  Because 
these notice documents provided the veteran with information 
that was incomplete and confusing, the notice was 
insufficient.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(indicating the VCAA notice must apprise the veteran of the 
specific reasons his claim was previously denied so he has 
the opportunity to supplement the record and overcome these 
evidentiary shortcomings).  Thus, the Board finds that 
because VA has not satisfied its duty to notify the veteran 
of the elements necessary to substantiate these claims, they 
must be remanded for further development.  

The veteran also claims he has PTSD, to include an anxiety 
disorder as a result of service.  He contends that he had 
stressful experiences in the Navy including shock trials 
involving live mines while onboard the ship, dealing with 
chemical fires offshore and being in a hostile environment.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2006); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The Board notes that there is a question as to whether the 
veteran has a diagnosis of PTSD, to include an anxiety 
disorder.  VA treatment records and the April 2006 VA 
examination provide no evidence of a current diagnosis of 
PTSD.  In this regard, the April 2006 VA examiner concluded 
that the veteran showed no clinical signs or symptoms 
consistent with PTSD.  Indeed, the diagnosis was mild 
dysthymia (depression).  However, a letter from a private 
medical facility, Region One Medical Heath Center, indicates 
that he has participated in group therapy for PTSD and 
depressive disorder.  However, this document also does not 
confirm a diagnosis of PTSD.  As indicated at the March 2008, 
Travel Board hearing, these private mental health records are 
not a part of the record.  The Board afforded the veteran 30 
days to submit this documentation but neither the veteran nor 
his representative furnished this information.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).   At this time, 
the RO has made no attempt to obtain these relevant private 
mental health records.  As such, VA has a duty to attempt to 
obtain them as they may provide evidence that the veteran has 
a confirmed diagnosis of PTSD.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(1) (2007).  

As it is unclear whether the veteran has a current diagnosis 
of PTSD, to include an anxiety disorder, additional medical 
comment is needed to assist in making this important 
determination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).

As to his claim of service connection for neck pain (i.e., 
fibromyalgia syndrome), the law provides for compensation for 
a Persian Gulf veteran with a qualifying chronic disability 
that became manifest during active duty in the Southwest Asia 
theater of operations or became manifest to a compensable 
degree within the prescribed presumptive period.  38 U.S.C.A. 
§ 1117.  A qualifying chronic disability means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (1) an undiagnosed 
illness; (2) a medically unexplained chronic multisymptom 
illness defined by a cluster of signs or symptoms, i.e., 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome; or (3) any diagnosed illness that VA determined by 
regulation to warrant presumptive service connection.  38 
U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i) (2008).

Regulations clarify that there must be "objective 
indications of a qualifying chronic disability," which 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability 
is considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period. 38 C.F.R. 
§ 3.317(a)(4).  Signs or symptoms which may be manifestations 
of an undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 U.S.C.A. § 
3.317(b).

Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2011.  38 C.F.R. § 3.317(a)(1)(i).

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  The disability 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory test.  38 C.F.R. 
§ 3.317(a)(1)(ii).

As mentioned, the most recent VA joint examination indicated 
that the veteran had polyarthralgias including possible 
fibromyalgia syndrome.  Indeed, this examiner noted symptoms 
consistent with fibromylagia including diffuse tenderness.  
As it is unclear whether the veteran's current diagnosis of 
fibromyalgia syndrome is attributable to service, additional 
medical comment is needed to assist in making this important 
determination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).

Accordingly, the case is REMANDED for the following action:

1.  Prior to making any further 
determination concerning the petitions to 
reopen his claims for service connection 
for sleep apnea and bilateral otitis media 
externa, ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  Provide the veteran with a 
corrective VCAA notice letter that 
clarifies the definition of new and 
material evidence and advises him of the 
specific reasons his claim was previously 
denied pursuant to the August 29, 2001 
definition under 38 C.F.R. § 3.156.  

2.  Obtain the veteran's private treatment 
records from Region One Medical Heath 
Center to determine whether the veteran 
has a current diagnosis of PTSD.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All necessary tests should be conducted, 
and the examiner should rule in or exclude 
a diagnosis of PTSD.  The report of 
examination should note all psychiatric 
disabilities found to be present, and the 
examiner should comment as to whether it 
is at least as likely as not that any 
psychiatric disability found to be present 
is related to or had its onset during 
service.  If the examiner diagnoses the 
veteran as having PTSD, the examiner 
should indicate the stressor(s) underlying 
that diagnosis.  The rationale for any 
opinion expressed should be provided in a 
legible report.  private mental health 
records demonstrate the veteran has a 
confirmed diagnosis of PTSD, schedule him 
for a VA psychiatric examination to 
determine whether he has PTSD as a result 
of a stressful event he experienced during 
service.

4.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
his claimed fibromyalgia syndrome.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The claims folder should be made available 
to and reviewed by the examiner.  The 
examiner is asked to state which symptoms 
and abnormal physical findings can be 
attributed to a known clinical diagnosis 
and which cannot be attributed to a known 
clinical diagnosis.  For those symptoms 
and conditions that are not attributable 
to a known diagnosis, the findings should 
reflect all objective indications of 
chronic disability.  The examiner should 
express an opinion as to when such a 
symptom or condition initially manifested 
itself and whether it is to be regarded as 
"chronic" (i.e. as having existed for 
six months or more or as having resulted 
in intermittent episodes of improvement 
and worsening over a six-month period).  
The rationale for all opinions expressed 
should be provided in a legible report.

4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the claims are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond to it before returning the case to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


